Exhibit 2.2 PLAN OF DISSOLUTION AND LIQUIDATION OF CONVERA CORPORATION This Plan of Dissolution and Liquidation (the “Plan” ) is intended to accomplish the dissolution and liquidation of Convera Corporation, a Delaware corporation (the “Company”), in accordance with Section275 and other applicable provisions of the General Corporation Law of Delaware (“DGCL”). 1. Approval and Adoption of Plan. This Plan shall be effective when all of the following steps have been completed: (a) Resolutions of the Company’s Board of Directors:The Company’s Board of Directors (the “Board” ) shall have adopted a resolution or resolutions with respect to the following: (i) Complete Dissolution and Liquidation: The Board shall deem it advisable for the Company to be dissolved and liquidated completely. (ii) Adoption of the Plan:The Board shall approve this Plan as the appropriate means for carrying out the complete dissolution and liquidation of the Company. (iii) Sale and Distribution of Assets:The Board shall determine that, as part of the Plan (but not as a separate matter arising under Section271 of the DGCL), it is deemed expedient and in the best interests of the Company to sell or distribute to stockholders all or substantially all of the Company’s property and assets in order to facilitate liquidation and distribution to the Company’s creditors and stockholders, as appropriate. (b) Adoption of this Plan by the Company’s Stockholders.This Plan, including the dissolution of the Company and those provisions authorizing the Board to sell or distribute to stockholders all or substantially all of the Company’s assets in connection therewith, shall have been approved by the holders of a majority of the voting power of the outstanding capital stock of the Company entitled to vote thereon by written consent or at a special meeting of the stockholders of the Company called for such purpose by the Board. The date of such approval shall be referred to in this Plan as the “Approval Date.” 2. Dissolution and Liquidation Period. Once the Plan is effective, the steps set forth below shall be completed at such times as the Board, in its absolute discretion, deems necessary, appropriate or advisable: (a)the filing of a Certificate of Dissolution of the Company (the “Certificate of Dissolution” ) pursuant to Section275 of the DGCL specifying the date (no later than ninety (90)days after the filing) upon which the
